DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Auld (US 2014/0246473).

Regarding claim 13,
Auld discloses (fig. 1):



Regarding claim 15,
Auld discloses (fig. 1):
A surgical instrument system (Fig. 1, all elements), comprising: a first shaft assembly (30) configured to perform a first function (Firing, ¶0158-¶0159), a second function (End effector rotation, ¶0160-¶0162), and a third function (Shaft rotation, ¶0163-¶0169); a second shaft assembly (figs. 7-14, 100) configured to perform said first function and said second function, but not said third function (¶0145-¶0150, ¶0316, ¶0330, can selectively engage function and lock them out and furthermore can 

Regarding claim 16,
Auld discloses (fig. 30):
wherein said handle (Fig. 30, 23) further comprises a microprocessor (Fig. 31, 820, ¶0191) comprising input gates and output gates (circuit board, ¶0191), wherein said first control, said second control, and said third control are in signal communication with said microprocessor (¶0191) via said input gates (circuit board, 820, ¶0191), and wherein said locking means comprises deactivating the input gate associated with said third control when said second shaft assembly is attached to said handle (¶0316, ¶0330, can affect lockout based on position or various factors, can lockout various functions independently).

Regarding claim 17,
Auld discloses (fig. 30):
wherein said handle (Fig. 30, 23) further comprises a microprocessor (Fig. 31, 820, ¶0191) comprising input gates and output gates (circuit board, ¶0191), wherein said shaft assembly (30) is in .

Claim(s) 26 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Aranyi (US 2014/0171923).

Regarding claim 26, 
Aranyi discloses (Fig. 1):
A surgical instrument system (Fig. 1, all elements), comprising:
a first handle (fig. 2, 100)  comprising a first gripping portion (150) and a first shaft lock (150, ¶0059); a second handle (Fig. 9, 1000) comprising a second gripping portion and a second shaft lock (1200, ¶0061); and
a shaft assembly (400) selectively, and separately, attachable to said first handle (100) and said second handle (1000, ¶0064), wherein said first shaft lock (150) holds said shaft assembly (400) to said first handle (100) in a first orientation when said shaft assembly is attached to said first handle (¶0060-¶0061), wherein said second shaft lock (1200) holds shaft assembly (400) to said second handle (100) in a second orientation when said shaft assembly (400) is attached to said second handle (¶0060-¶0061), and wherein said first orientation is different than said second orientation (different handles for different functions, ¶0082-¶0084).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12, 14, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Auld (US 2014/0246473) in view of Aranyi (US 2014/0171923).

Regarding claim 1,
Auld discloses (Fig. 1):
A surgical instrument system (Fig. 1, all elements), comprising: a surgical instrument (10) configured to perform at least three functions of an end effector (102, 3 functions: Firing, ¶0158-¶0159, End effector rotation, ¶0160-¶0162, and Shaft rotation, ¶0163-¶0169); a first motor (Fig. 23, 530, firing motor, ¶0159); a second motor (end effector rotation motor, Fig. 24, ¶0160-¶0162); a third motor (shaft rotation motor, 610, ¶0164);

They do not disclose:
a first handle, comprising:
a first number of controls, wherein each control corresponds to one of said three functions of the end effector; a second handle, comprising:
a second number of controls; and
a shaft assembly attachable to said first handle and said second handle, wherein said shaft assembly is attachable to said first handle in a first orientation to engage one of said motors, and wherein said shaft assembly is attachable to said second handle in a second orientation to engage a 
wherein certain end effector functions are locked out based on which motor is engaged in each orientation.

However, Aranyi teaches (fig. 2):
a first handle (fig. 2, 100, ¶0056), comprising:
a first number of controls (Fig. 8, 200), wherein each control corresponds to one of said three functions of the end effector (¶0058); a second handle (Fig. 9, 1000, ¶0060), comprising:
a second number of controls (¶0060); and
a shaft assembly (Fig. 1, 400) attachable to said first handle (100) and said second handle (1000, ¶0082), wherein said shaft assembly (400) is attachable to said first handle in a first orientation to engage one of said motors (¶0082), and wherein said shaft assembly (400) is attachable to said second handle (1000) in a second orientation to engage a different one of said motors (¶0082-¶0084), and wherein the surgical instrument system is configured to perform a first end effector function in said first orientation and a second end effector function in said second orientation (based on handle attached, ¶0082-¶0084), wherein said first end effector function is different than said second end effector function (¶0015-¶0016), and
wherein certain end effector functions are locked out based on which motor is engaged in each orientation (¶0015-¶0016).



Regarding claim 2,
Auld discloses (fig. 33):
wherein said first number of controls (Fig. 33, 840) is different than said second number of controls (858, ¶0187, first controls are joystick movement whereas second controls are joystick being depressed which is different, ¶0316).

Regarding claim 3,
Auld discloses the above limitations from claim 1.
They do not disclose:
wherein said first orientation is different than said second orientation.

However, Aranyi teaches:
wherein said first orientation is different than said second orientation (¶0082-¶0084).

Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Auld that has a separate 

Regarding claim 4,
Auld discloses the above limitations from claim 1.
They do not disclose:
wherein said first orientation prevents said surgical instrument from performing at least one function of the end effector.

However, Aranyi teaches:
wherein said first orientation prevents said surgical instrument from performing at least one function of the end effector (¶0082-¶0084).

Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Auld that has a separate motor for each function of an endoscopic medical device ¶0182 and utilize the separate handles from Aranyi which enable different functions and drive different motors and functions based on which handles are attached at the time (¶0015-¶0016).  This would enable the system to be more flexible by leaving the surgical tool in the patient and being able to swap it out to perform a different task mid surgery as taught by Aranyi ¶0015-¶0016.


Auld discloses the above limitations from claim 1.
They do not disclose:
wherein said second orientation prevents said surgical instrument from performing at least one function of the end effector.

However, Aranyi teaches:
wherein said second orientation prevents said surgical instrument from performing at least one function of the end effector (¶0015-¶0016).

Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Auld that has a separate motor for each function of an endoscopic medical device ¶0182 and utilize the separate handles from Aranyi which enable different functions and drive different motors and functions based on which handles are attached at the time (¶0015-¶0016).  This would enable the system to be more flexible by leaving the surgical tool in the patient and being able to swap it out to perform a different task mid surgery as taught by Aranyi ¶0015-¶0016.

Regarding claim 12,
Auld discloses (Fig. 1):
A surgical instrument system (Fig. 1, all elements), comprising: a surgical instrument (10) configured to perform at least three functions of an end effector (102, 3 functions: Firing, ¶0158-¶0159, End effector rotation, ¶0160-¶0162, and Shaft rotation, ¶0163-¶0169); 


a first handle comprising a first number of controls, wherein each control corresponds to an end effector function;
a second handle comprising a second number of controls; a third handle comprising a third number of controls; and a shaft assembly attachable to each of said handles, wherein said shaft assembly is attachable to each of said handles in a different orientation, wherein said surgical instrument system is configured to perform a different end effector function in each different orientation, and wherein certain end effector functions are locked out based on which handle is attached to said end effector.

However, Aranyi teaches (fig. 2):
a first handle (fig. 2, 100, ¶0056), comprising:
a first number of controls (Fig. 8, 200), wherein each control corresponds to an end effector function(¶0058); a second handle (Fig. 9, 1000, ¶0060), comprising:
a second number of controls (¶0060) ;a third handle (Figs. 25-28, 2000) comprising a third number of controls (¶0078-¶0078); and a shaft assembly (400) attachable to each of said handles (100, 1000, 2000, ¶0078-¶0080), wherein said shaft assembly (400) is attachable to each of said handles (100, 1000, 2000) in a different orientation (¶0015-¶0016), wherein said surgical instrument system is configured to perform a different end effector function in each different orientation, and wherein certain end effector functions are locked out based on which handle is attached to said end effector ¶0082-¶0084, ¶0015-¶0016)

Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Auld that has a separate 

Regarding claim 14,
Auld discloses the above limitations from claim 13.
They do not disclose:
wherein said first shaft assembly is attachable to said handle in a first orientation and said second shaft assembly is attachable to said handle in a second orientation, and wherein said first orientation is different than said second orientation.

However, Aranyi teaches:
wherein said first shaft assembly (Fig. 1, 400 is attachable to said handle (100) in a first orientation and said second shaft assembly (Fig. 1, 400, different shaft can be used) is attachable to said handle (1000) in a second orientation (¶0015-¶0016, and wherein said first orientation is different than said second orientation (¶0015-¶0016, ¶0082).

Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Auld that has a separate motor for each function of an endoscopic medical device ¶0182 and utilize the separate handles from Aranyi which enable different functions and drive different motors and functions based on which handles are attached at the time (¶0015-¶0016).  This would enable the system to be more flexible by 

Regarding claim 125,
Auld discloses (Fig. 1):
A surgical instrument system (Fig. 1, all elements), comprising: a shaft assembly (30) configured to perform a first function (Firing, ¶0158-¶0159), a second function (End effector rotation, ¶0160-¶0162), and a third function (Shaft rotation, ¶0163-¶0169), wherein said shaft assembly comprises (30): a first drive (Fig. 23, 530, firing motor, ¶0159) configured to perform said first function (firing); a second drive (end effector rotation motor, Fig. 24, ¶0160-¶0162) configured to perform said second function (end effector rotation); a third drive (shaft rotation motor, 610, ¶0164) configured to perform said third function (shaft rotation); and a lockout, wherein said lockout is selectively switchable between an unlocked configuration and a locked configuration, wherein said lockout prevents said shaft assembly from performing said third function when said lockout is in said locked configuration, and wherein said lockout permits said shaft assembly to perform said third function when said lockout is in the unlocked configuration (¶0316, ¶0330, lockout based on which components are attached or how they are engaged, ¶0316);

They do not disclose:
a first handle, comprising:
a first motor for driving said first function; a second motor for driving said second function; a third motor for driving said third function when said shaft assembly is operably coupled to said first handle;
a control system configured to place said lockout in said unlocked configuration; and

a first motor for driving said first function; a second motor for driving said second function; and a control system configured to place said lockout in said locked
configuration.

However, Aranyi teaches (fig. 2):
a first handle (Fig. 2, 100, ¶0056), comprising:
a first motor for driving said first function; a second motor for driving said second function; a third motor for driving said third function when said shaft assembly is operably coupled to said first handle (¶0056);
a control system configured to place said lockout in said unlocked configuration; and
a second handle (Fig. 9, 1000), comprising:
a first motor for driving said first function; a second motor for driving said second function; and a control system configured to place said lockout in said locked
configuration (¶0056, ¶0015-¶0016).

Regarding claim 25, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Auld that has a separate motor for each function of an endoscopic medical device ¶0182 and utilize the separate handles from Aranyi which enable different functions and drive different motors and functions based on which handles are attached at the time (¶0015-¶0016).  This would enable the system to be more flexible by leaving the surgical tool in the patient and being able to swap it out to perform a different task mid surgery as taught by Aranyi ¶0015-¶0016.


Auld discloses (Fig. 32):
wherein said shaft assembly (Fig. 32, 30) comprises a housing (700) and an array of lock apertures(726)  extending around said housing (700), and wherein said first shaft lock and said second shaft lock engage said lock apertures (¶0174).

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Aranyi (US 2014/0171923) in view of Shelton IV (US 2015/0053740).

Regarding claim 28,
Aranyi discloses (fig. 1):
A surgical instrument system (Fig. 1, all elements), comprising:
a first handle (fig. 2, 100)  comprising a first gripping portion (150) and a first shaft lock (150, ¶0059); a second handle (Fig. 9, 1000) comprising a second gripping portion and a second shaft lock (1200, ¶0061); and
a shaft assembly (400) selectively, and separately, attachable to said first handle (100) and said second handle (1000, ¶0064), wherein said first shaft lock (150) holds said shaft assembly (400) to said first handle (100) in a first orientation when said shaft assembly is attached to said first handle (¶0060-¶0061),
wherein said second shaft lock (1200) holds shaft assembly (400) to said second handle (100) in a second orientation when said shaft assembly (400) is attached to said second handle (¶0060-¶0061), and wherein said first orientation is different than said second orientation (difference handles for different functions, ¶0082-¶0084),


wherein said shaft assembly comprises:
a housing: and
an array of lock apertures extending around said housing, wherein said first shaft lock and said second shaft lock engage said lock apertures, and wherein said
first shaft lock comprises:
an arcuate ridge including a first end and a second end; a first lock shoulder at said first end, wherein said first lock shoulder is positionable in a said lock aperture; and
a second lock shoulder at said second end, wherein said second lock shoulder is positionable in a said lock aperture.

However, Shelton IV teaches (Fig. 54):
herein said shaft assembly (400) comprises:
a housing: and
an array of lock apertures (5580, 5526) extending around said housing, wherein said first shaft lock and said second shaft lock engage said lock apertures, and wherein said
first shaft lock (Fig. 54, 5580) comprises:
an arcuate ridge (5506) including a first end (5506)and a second end (5524); a first lock shoulder (5580) at said first end (slides over it, Fig. 54, ¶0245), wherein said first lock shoulder (5580) is positionable in a said lock aperture (key slides into key slot and collar locks around it, ¶0245); and
a second lock shoulder (same as key slot) at said second end (5526, ¶0245-¶0246), wherein said second lock shoulder is positionable in a said lock aperture (slots into lock slot, ¶0245-¶0246).



Regarding claim 29,
Aranyi discloses (fig. 1):
A surgical instrument system (Fig. 1, all elements), comprising:
a first handle (fig. 2, 100)  comprising a first gripping portion (150) and a first shaft lock (150, ¶0059); a second handle (Fig. 9, 1000) comprising a second gripping portion and a second shaft lock (1200, ¶0061); and
a shaft assembly (400) selectively, and separately, attachable to said first handle (100) and said second handle (1000, ¶0064), wherein said first shaft lock (150) holds said shaft assembly (400) to said first handle (100) in a first orientation when said shaft assembly is attached to said first handle (¶0060-¶0061), 
 wherein said second shaft lock (1200) holds shaft assembly (400) to said second handle (100) in a second orientation when said shaft assembly (400) is attached to said second handle (¶0060-¶0061), and wherein said first orientation is different than said second orientation (different handles for different functions, ¶0082-¶0084),

They do not disclose:

an array of lock apertures extending around said housing, wherein said first shaft lock and said second shaft lock engage said lock apertures, and wherein said second shaft lock comprises:
an arcuate ridge including a first end and a second end; a first lock shoulder at said first end, wherein said first lock shoulder is positionable in a said lock aperture; and
a second lock shoulder at said second end, wherein said second lock shoulder is positionable in a said lock aperture.

However, Shelton IV teaches (Fig. 54):
wherein said shaft assembly (400) comprises:
a housing (400): and
an array of lock apertures (5580, 5526) extending around said housing, wherein said first shaft lock and said second shaft lock engage said lock apertures, and wherein said
first shaft lock (Fig. 54, 5580) comprises:
an arcuate ridge (5506) including a first end (5506)and a second end (5524); a first lock shoulder (5580) at said first end (slides over it, Fig. 54, ¶0245), wherein said first lock shoulder (5580) is positionable in a said lock aperture (key slides into key slot and collar locks around it, ¶0245); and
a second lock shoulder (same as key slot) at said second end (5526, ¶0245-¶0246), wherein said second lock shoulder is positionable in a said lock aperture (slots into lock slot, ¶0245-¶0246).

Regarding claim 29, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the surgical device from Aranyi which enable different functions and drive different motors and functions based on which handles are attached at the time (¶0015-¶0016) and utilize the shoulder locking system from Shelton IV that enables the shaft .

Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive.
Regarding applicant’s arguments pertaining to claims 13, 15-17, and 25, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding applicant’s arguments pertaining to claims 1-5, 12, 14, and 26-29, Examiner agrees that Auld does not disclose the claimed limitations about a first handle, a second handle, a first orientation ,a second orientation,  a first end effector function in the first orientation and a second end effector function in a second orientation wherein the first end effector function is different than the second end effector function.  As such, the Aranyi reference has been incorporated into the 103 rejection above to remedy these deficiencies.  
As such, examiner is maintaining the rejections for claims 1-5, 12-17, and 25-29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leimbach (US 2014/0263564) – surgery assembly



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./               Examiner, Art Unit 2846                                                                                                                                                                                         /KAWING CHAN/Primary Examiner, Art Unit 2846